DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comments
This Office Action is in response to the amendment filed on 04/27/2021.  Examiner acknowledged that claims 1-5 and 8-11 are amended.  The claims have been considered and after a comprehensive search of the prior art, the claims as recited are allowable.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reasons for allowance of the claims 1-11 are due to the inclusion of the following limitations after a comprehensive search of the prior art:
"…maintaining the frequency scanning parameter of pulse phases, corresponding to the first n pulse phases, of each pulse period from an (m+1)-th pulse period to an M-th pulse period to be unchanged, the frequency scanning parameter of the pulse phases of each pulse period from the (m+1)-th pulse period to the M-th pulse period being consistent with the end value of the frequency scanning parameter of the frequency scanning stage of the m-th pulse period…" and in combination with the remaining claimed limitations as claimed in the claim(s), i.e., claim 1, (claims 2-8 are allowed as being dependent on claim 1).
“…maintaining the frequency scanning parameter of pulse phases, corresponding to the first n pulse phases, of each pulse period from an (m+1)-th pulse period to an M-th pulse period to be unchanged, the frequency scanning parameter of the pulse phases of each pulse period from the (m+1)-th pulse period to the M-th pulse period being consistent with the end value of the frequency scanning parameter of the frequency scanning stage of the m-th pulse period…” and in combination with the remaining claimed limitations as claimed in the claim(s), i.e., claim 9, (claim 10 is allowed as being dependent on claim 9).
“…maintaining the frequency scanning parameter of pulse phases, corresponding to the first n pulse phase,  of each pulse period from an (m+1)-th pulse period to an M-th pulse period to be unchanged, the frequency scanning parameter of the pulse phases of each pulse period from the (m+1)-th pulse period to the M-th pulse period being consistent with the end value of the frequency scanning parameter of the frequency scanning stage of the m-th pulse period…” and in combination with the remaining claimed limitations as claimed in the claim(s), i.e., claim 11.
The prior art made of record and relied upon is considered pertinent to applicant’s disclosure.  The best considered with this application can be found in Kawasaki (US 2018/0261430).
Kawasaki discloses a system capable of frequency tuning or adjusting the frequency of the RF energy in order to assist in impedance matching.  However, Kawasaki fails to disclose maintaining the frequency scanning parameter of pulse phases, corresponding to the first n pulse phases, of each pulse period from an (m+1)-th pulse period to an M-th pulse period to be unchanged, the frequency scanning parameter of the pulse phases of each pulse period from the (m+1)-th pulse period to the M-th pulse period being consistent with the end value of the frequency scanning parameter of the frequency scanning stage of the m-th pulse period.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T LUONG whose telephone number is (571)270-7008.  The examiner can normally be reached on Monday-Thursday: 8:00-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on (571) 272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Henry Luong/Primary Examiner, Art Unit 2844